IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0479
                             Filed August 31, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBIN RUSHELLE DEWITT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wright County, Paul B. Ahlers,

District Associate Judge.



      Robin DeWitt appeals her sentence, contending the district court abused

its discretion. AFFIRMED.



      Sarah A. Reindl of Reindl Law Firm, Mason City, for appellant.

      Thomas J. Miller, Attorney General, and Jean C. Pettinger, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                         2


VAITHESWARAN, Judge.

      Robin DeWitt pled guilty to driving while barred.         The district court

sentenced her to two years in prison in addition to imposing a fine, surcharges,

fees, and court costs. On appeal, DeWitt contends the district court “was too

harsh when it sentenced [her] to the maximum possible penalty.”

      We discern no abuse of discretion in the court’s sentence. See State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002).            The district court’s detailed

statement of reasons for the sentence included a discussion of DeWitt’s

prospects for rehabilitation and the need to protect the community from further

offenses. See Iowa Code § 901.5 (2015). The court found it “offensive” that

DeWitt was appearing before the court on her eighth driving-while-barred

conviction—a number which, in the court’s view, reflected “a stubborn refusal to

be law abiding.” Less than a year earlier, according to the court, DeWitt was

adjudicated guilty of the same crime and was placed on probation, only to drive

while barred while still on probation.       The court acknowledged “arguably

mitigating circumstances,” such as DeWitt’s commitments to her family, but found

that DeWitt “chose[] to jeopardize those opportunities and obligations by

stubbornly refusing to quit driving around while [her] license is barred.” The court

also cited DeWitt’s convictions for “other crimes”: “multiple thefts, a forgery, a

couple OWIs.” Finally, the court reiterated DeWitt’s “long-standing refusal to be

law abiding.” The sentence “conform[ed] to the goals of the sentencing process,

and was not based on reasons that were untenable.” See Formaro, 638 N.W.2d

at 725.

      AFFIRMED.